Title: From Thomas Jefferson to André Limozin, 22 December 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Dec. 22. 1787

I have the honor now to acknolege the receipt of your favors of the 18th. and 19th. of November and two of the 18th. of the present month. I did not write to you immediately on receipt of the two first, because the observations they contained were to be acted on here. I was much obliged to you for them, as I have been  frequently before for others, and you will find that I have profited by them in the arret which is to come out for the regulation of our commerce, wherein most of the things are provided for which you have from time to time recommended. With respect to the article of yellow wax, I think there is a general clause in the arret which will take it in; but I am not sure of it. If there be not it is now too late to get any alteration made. You shall receive the Arret the moment it is communicated to me.
I have examined the case of Captn. Thomas, with all the dispositions possible to interpose for him. But on mature reflection, I find it is one of those cases wherein my sollicitation would be ill received. The government of France, to secure to it’s own subjects the carrying trade between her colonies and the mother country, have made a law, forbidding any foreign vessels to undertake to carry between them. Notwithstanding this, an American vessel has undertaken, and has brought a cargo. For me to ask that this vessel shall be received, would be to ask a repeal of the law, because there is no more reason for recieving her, than there will be for recieving the 2d. 3d. &c. which shall act against the same law, nor for receiving an American vessel more than the vessels of other nations. Capt. Thomas has probably engaged in this business, not knowing the law: but ignorance of the law is no excuse in any country. If it were, the laws would lose their effect, because it can be always pretended. Were I to make this application to the Comptroller general, he might possibly ask me whether in a like case of a French vessel in America acting through ignorance against law, we would suspend the law as to her. I should be obliged honestly to answer that with us there is no power which can suspend the law for a moment; and Capt. Thomas knows that this answer would be the truth. The Senegal company seems to be as much engaged in it as he is. I should suppose his most probable means of extrication would be with their assistance, and availing himself of their privileges and the apparent authority he has received from the officers of government there. I am sorry his case is such a one as I cannot present to the Minister. A jealousy of our taking away their carrying trade is the principal reason which obstructs our admission into their West Indian islands. It would not be right for me to strengthen that jealousy. I have the honour to be with much esteem Sir your most obedient humble servt.,

Th: Jefferson

